Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 1 of 11 PageID #: 12




                          EXHIBIT 3
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 2 of 11 PageID #: 13
                                                                                Filed: 9/17/2019 3:30 PM
                                                                                Lynne Finley
                                                                                District Clerk
                                                                                Collin County, Texas
                                                                                By Amy Mathis Deputy
                                        219-05270-2019                          Envelope ID: 36888203
                                 CAUSE NO.

THE SAMARITAN INN, INC.                           §            IN THE DISTRICT COURT
                                                  §
V.                                                §                   JUDICIAL DISTRICT
                                                  §
PHILADELPHIA INDEMNITY                            §
INSURANCE COMPANY                                 §            COLLIN COUNTY, TEXAS

                             PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, THE SAMARITAN INN, INC. (“Plaintiff’) and files this

Original Petition against PHILADELPHIA INDEMNITY INSURANCE COMPANY, hereinafter

referred to as (the “Insurance Defendant” or “Philadelphia”) and in support thereof, would show

as follows:

                                        I.
                           DISCOVERY CONTROL PLAN LEVEL

       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and will require extensive discovery.

Therefore, Plaintiff will ask the Court to order that discovery be conducted in accordance with a

discovery control plan tailored to the particular circumstances of this suit.

                                             II.
                                    PARTIES AND SERVICE

       Plaintiff is doing business In Collin County, Texas.

       Philadelphia is in the business of insurance in the State of Texas. The insurance business

done by Philadelphia in Texas includes, but is not limited to, the following:

               The making and issuing of contracts of insurance with the Plaintiff;

               The taking or receiving of application for insurance, including the Plaintiffs
               application for insurance;




                                                  1
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 3 of 11 PageID #: 14




                The receiving or collection of premiums, commissions, membership fees,
                assessments, dues or other consideration for any insurance or any part thereof,
                including any such consideration or payments from the Plaintiff; and

        •       The issuance or delivery of contracts of insurance to residents of this state or a
                person authorized to do business in this state, including the Plaintiff.


        Defendant Philadelphia Indemnity Insurance Company, may be served through its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. Service

is requested at this time.

                                            III.
                                  JURISDICTION AND VENUE

        Venue is appropriate in Collin County, Texas because all or part of the conduct giving rise

to the causes of action were committed in Collin County, Texas and Plaintiff and Property which

is the subject of this suit are located in Collin County, Texas. Accordingly, venue is proper

pursuant to Texas Civil Practice & Remedies Code §15.002.

                                             IV.
                                      BACKGROUND FACTS

        Plaintiff is the owner of an Insurance Policy (hereinafter referred to as "the Policy"). The

Policy insured the Property, which is located at 1710 N. McDonald Street, McKinney, Texas

75071 (hereinafter referred to as the “Property”) at the time of the loss for which Plaintiff herein

complains. Philadelphia sold the Policy insuring the Property to Plaintiff.

       During all relevant times herein, the Policy was in full force and effect, including the time

that the Property were damaged by hail and wind. Philadelphia was duly notified of the Loss in

compliance with the Policy. Plaintiff has complied with all conditions precedent for recovery under

the Policy as a result of the Loss.




                                                 2
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 4 of 11 PageID #: 15




       Philadelphia, through Sedgwick, hired an adjuster, James Greenhaw, and despite being

given authority and instructions to inspect, adjust and evaluate the claim, they failed to properly

adjust the claim and address all of the covered damages. Notably, Mr. Greenhaw has identified

and has acknowledged that there is wind and hail damage present at Plaintiffs property.

       Defendant and Greenhaw failed and refused to conduct a thorough inspection. Defendant

admits it found hail and wind damage at Plaintiffs property but Greenhaw prepared a low-ball

estimate to avoid paying Plaintiff an amount to cover all of the Plaintiffs Property damage.

       Defendant has a pattern and practice of using Greenhaw to underscope and ignore damages.

Defendant hired Greenhaw because it knew it could rely on Greenhaw to write his estimate so that

Defendant could avoid having to pay the full, covered claim.

       Defendant, through its agents including Greenhaw, inspected Plaintiffs Property, and

during the inspections, they were tasked with the responsibility of conducting a thorough, prompt

and reasonable investigation of Plaintiffs Loss, including determining the cause of and then

quantifying the damage done to Plaintiffs Property. Instead, Defendant engaged Greenhaw and

others in order to create evidence to deny full payment on Plaintiffs claim. Subsequent to the

inspections, Defendant refused to identify and ignored the actual covered damages to the Property

and purposefully undervalued the Loss, thus demonstrating they did not conduct a thorough,

reasonable investigation of the Loss.

       Despite having been assigned the claim, and despite being given authority and instructions

to inspect, adjust and evaluate the claim, Defendant, through its agents, failed and refused to

properly adjust the Loss and failed to conduct a reasonable investigation as they are required to do

under the Texas Insurance Code when engaged in the business of insurance.




                                                 3 '
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 5 of 11 PageID #: 16




        Defendant and its agents conducted an outcome-oriented investigation of the Loss, ignored

covered damages, undervalued the damages they did identify and prepared an estimate to avoid

paying Plaintiff an amount to cover all of Plaintiff s damages. Then Defendant Philadelphia failed

and refused to provide coverage for Plaintiff for the full Loss based on its outcome-oriented claims

adjustment. Defendant’s actions and failure to provide coverage under the terms of the Policy in

question is a breach of the Policy, and violates the Texas Insurance Code and the Unfair Claims

Settlement Practices Act, among other violations described below.

                                                 V.
                                      CAUSES OF ACTION

A.     BREACH OF CONTRACT

       Plaintiff re-alleges the foregoing paragraphs. Philadelphia and its agents’ conduct

constitutes a breach of the insurance contract between it and Plaintiff. Philadelphia’s failure and/or

refusal, as described above, to pay Plaintiff adequate compensation as it is obligated to do under

the terms of the Policy in question, and under the laws of the State of Texas, constitutes a breach

of the insurance contract with Plaintiff.

       Philadelphia failed to perform its contractual duty to adequately compensate Plaintiff under

the terms of its Policy. Specifically, Philadelphia failed to timely accept or deny the claim and

refused to pay the full proceeds of the Policy after delaying and conducting an outcome-oriented

investigation, although due demand was made for proceeds to be paid in an amount sufficient to

cover the damaged Property, and all conditions precedent to recovery under the Policy have been

carried out and accomplished by Plaintiff. Philadelphia’s conduct constitutes a breach of the

insurance contract between it and Plaintiff.




                                                  4
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 6 of 11 PageID #: 17




B.     NONCOMPLIANCE WITH TEXAS INSURANCE CODE

       1.   v UNFAIR SETTLEMENT PRACTICES

       Plaintiff re-alleges the foregoing paragraphs. Texas law is clear that insurance companies

and anyone engaged in the business of insurance by investigating and adjusting a claim must

conduct a reasonable, full and fair claim investigation. Philadelphia violated Chapter 541 of the

Texas Insurance Code, in one or more of the following particulars:

       § 541.051. Misrepresentation regarding Policies.

                  •   Making, issuing, circulating, or causing to be made, issued or
                      circulated a statement misrepresenting the terms of a policy; and
                  •   Making, issuing, circulating, or causing to be made, issued or
                      circulated a statement misrepresenting the benefits of a policy.

       § 541.060. Unfair Settlement Practices.

       Insurance Code chapter 541, section 541.060 by, among other things:

                      misrepresenting one or more material facts and/or policy provisions relating
                      to coverage;
                      making misrepresentations of law;
                      failing to attempt in good faith to effectuate a prompt, fair, and equitable
                      settlement of a claim with respect to which their liability has become
                      reasonably clear;
                      failing to attempt in good faith to effectuate a prompt, fair, and equitable
                      settlement of a claim under one portion of a policy with respect to which
                      liability has become reasonably clear in order to influence Plaintiff to settle
                      its claim with respect to another portion of the policy;
                      failing to promptly provide a reasonable explanation of the basis in law or
                      fact for the denial of Plaintiff s claims;
                      refusing to affirm or deny coverage within a reasonable time;
                      refusing to conduct a reasonable investigation;
                      ignoring damage known to be covered by the Policy;
                      hiring biased adjusters who consistently help Defendant avoid fully paying
                      its claims; and/or
                      conducting an outcome-oriented investigation in order to provide a basis to
                      underpay the claim.

       § 541.061. Misrepresentation of Insurance Policy.

                  •   Making an untrue statement of material fact;



                                                 5
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 7 of 11 PageID #: 18




                   •   Failing to state a material fact necessary to make other statements
                       made not misleading;
                   •   Making a misleading statement; and
                   •   Failing to disclose a material matter of law.

        2.     THE PROMPT PAYMENT OF CLAIMS

        Plaintiff re-alleges the foregoing paragraphs. Philadelphia’s conduct constitutes multiple

violations of the Texas Insurance Code, Prompt Payment of Claims. All violations made under

this article are made actionable by TEX. INS. CODE §542.060.

        Philadelphia failed to meet its obligations under the Texas Insurance Code regarding timely

acknowledging Plaintiffs claims, beginning an investigation of Plaintiff s claims, and requesting

all information reasonably necessary to investigate Plaintiffs claims within the statutorily

mandated time of receiving notice of Plaintiffs claims. Its conduct constitutes a violation of the

Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.

        Further, Philadelphia failed to accept or deny Plaintiffs full and entire claims within the

statutorily-mandated time of receiving all necessary information. Its conduct constitutes a violation

of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.056.

        Philadelphia failed to timely pay Plaintiffs claim, and failed to timely pay for all of the

covered losses. TEX. INS. CODE §542.057.

        Philadelphia failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, it has delayed full payment of Plaintiffs claims

and, to date, Plaintiff has not received full payment for the covered losses. Its conduct constitutes

a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

        Because of Philadelphia’s wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the attorney and law firm who is representing it with respect to these causes

of action.




                                                  6
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 8 of 11 PageID #: 19




C.     BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        Plaintiff re-alleges the foregoing paragraphs. Philadelphia’s conduct constitutes a breach

of the common law duty of good faith and fair dealing owed to the insureds pursuant to insurance

contracts.

       From and after the time Plaintiffs loss was presented to Philadelphia, its liability to pay

the full claims in accordance with the terms of the Policy was reasonably clear. However, it has

refused to pay Plaintiff in full, despite there being no basis whatsoever upon which a reasonable

insurance company would have relied to deny the full payment. Philadelphia’s conduct constitutes

a breach of the common law duty of good faith and fair dealing.

       Further, Philadelphia’s failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiffs claims, although, at that time, it knew or should have known

by the exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach

of the duty of good faith and fair dealing.

                                             VI.
                                          KNOWLEDGE

        Each of the acts described above, together and singularly, was done "knowingly" by

Defendant as that term is used in the Texas Insurance Code and was a producing cause of Plaintiff s

damages described herein.

                                                VII.
                                              DAMAGES

       Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the proximate and producing causes of the damages sustained by Plaintiff.

       For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the

amount of the claims, together with attorney's fees.




                                                  7
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 9 of 11 PageID #: 20



         For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, court costs, consequential damages not covered by Plaintiffs Policy and

attorney's fees. For knowing conduct of the acts described above, Plaintiff asks for three times the

actual damages. TEX. INS. CODE §541.152.

         For noncompliance with the Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of the claims, as well as eighteen (18) percent interest per annum on the

amount of such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.

         For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed

and exemplary damages.

         For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled

to recover a sum for the reasonable and necessary services of Plaintiffs attorney in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

Texas.

                                                VIII.

         In addition, as to any exclusion, condition, or defense pled by Defendant, Plaintiff would

show that:

         The clear and unambiguous language of the policy provides coverage for damage to the

Property caused by losses made the basis of Plaintiffs claims, including the cost of access to fix

the damages;




                                                  8
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 10 of 11 PageID #: 21




        In the alternative, any other construction of the language of the policy is void as against

 public policy;

        Any other construction and its use by Defendant violates the Texas Insurance Code section

 541 et. seq. and is void as against public policy;

        Any other construction is otherwise void as against public policy, illegal, and violates state

 law and administrative rule and regulation.

        In the alternative, should the Court find any ambiguity in the policy, the rules of

 construction of such policies mandate the construction and interpretation urged by Plaintiff;

        In the alternative, Defendant is judicially, administratively, or equitably estopped from

 denying Plaintiffs construction of the policy coverage at issue;

        In the alternative, to the extent that the wording of such policy does not reflect the true

 intent of all parties thereto, Plaintiff pleads the doctrine of mutual mistake requiring information.

                                           IX.
                                 REQUEST FOR DISCLOSURES

        Pursuant to the Texas Rules of Civil Procedure 194, Plaintiff requests that Defendant

 provide the information required in a Request for Disclosure.

                                                  X.
                             FIRST REQUEST FOR PRODUCTION

         1) Produce the non-privileged portion of Philadelphia’s complete claims files for
            Plaintiffs Property relating to or arising out of any damages caused by the losses
            determined by Defendant’s expert and Plaintiffs for which Philadelphia opened claims
            under the Policy.

        2) Produce all emails and other forms of communication between Philadelphia, its agents,
           adjusters, employees, or representatives and the adjuster, and/or his agents, adjusters,
           representatives or employees relating to, mentioning, concerning or evidencing the
           Plaintiffs Property which are the subject of this suit.




                                                      9
Case 4:19-cv-00746-SDJ Document 1-3 Filed 10/10/19 Page 11 of 11 PageID #: 22




                                                   XI.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited to

 appear and answer herein; that, on final hearing, Plaintiff have judgment against Defendant for an

 amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional limits

 of this Court. FOR THE COURT: Plaintiff is forced to state a range amount of damages sought

 although Plaintiff believes that the amount of damages is solely for the jury to

 determine. However, because Plaintiff must state a range of damages, Plaintiff pleads that the

 damages are over $1,000,000. Plaintiff further pleads for costs of suit; for interest on the judgment;-

 for pre-judgment interest; and, for such other and further relief, in law or in equity, either general

 or special, including the non-monetary relief of declaratory judgment against Philadelphia, to

 which Plaintiff may be justly entitled

                                          Respectfully submitted,

                                          THE LOYD LAW FIRM, P.L.L.C.
                                          12703 Spectrum Drive, Suite 201
                                          San Antonio, Texas 78249
                                          Telephone:    (210) 775-1424
                                          Facsimile:    (210) 775-1410
                                          Electronic Mail: shannon@thelovdlawfirm.com




                                          BY:
                                                 SHANNON E. LOYD
                                                 State Bar No. 24045706

                                          ATTORNEY FOR PLAINTIFF


                          PLAINTIFF REQUESTS A TRIAL BY JURY




                                                   10
